942 A.2d 689 (2008)
2008 ME 28
Michael L. CHASSE
v.
STATE of Maine.
Supreme Judicial Court of Maine.
Decided: February 12, 2008.
Stuart W. Tisdale, Jr., Esq. Tisdale & Davis, P.A., Portland, ME, for Michael L. Chasse.
R. Christopher Almy, Dist. Atty., Bangor, ME, for the State of Maine.[1]
Panel: SAUFLEY, C.J., and CLIFFORD, ALEXANDER, LEVY, SILVER, and GORMAN, JJ.
PER CURIAM.
[¶ 1] Pursuant to 15 M.R.S. § 2131 and M.R.App. P. 19, Michael L. Chasse has sought review by the Law Court by filing a petition seeking a certificate of probable cause in this, his first, post-conviction review proceeding. Chasse contends that the Superior Court erred or exceeded its discretion in dismissing his petition for failing to raise any proper grounds for post-conviction review. Based on our review, we determine that the petition should not have been dismissed, because the one-year limitation period in 15 M.R.S. § 2128 does not apply to the petition for relief Chasse filed. Chasse's petition is premised upon 15 M.R.S. § 2124(2), which permits petitions based upon: "[i]ncarceration or increased incarceration imposed pursuant to a post-sentencing proceeding following a criminal judgment, although the criminal judgment itself is not challenged."
The entry is:
The Superior Court's dismissal of Chasse's petition is vacated and the matter is remanded to that court for a hearing on the merits of Chasse's claim.
NOTES
[1]  Note by Reporter of Decisions: Because this case was decided on the petition for a certificate of probable cause, the State of Maine did not participate in the appeal. M.R.App. P. 19(c).